Petitioner was permitted, at the request of defendant and not by order of the court, to make a special examination and spent considerable time in order to prepare as an expert witness in this case. The questions to which objections were made called for opinion evidence based solely on this examination and preparation. An opinion as to the nature and extent of an injury and the proper treatment therefor (and it is questions of this kind to which objections are here made) is practically all the medical *Page 149 
specialist has to sell. In this case, it belongs to the defendant who employed the doctor to make the examination. I do not think a physician or other professional man can be called as an expert witness and required to answer purely hypothetical questions involving his opinion only, without some arrangements being made as to his special fees. If the majority opinion prevails, the leading medical specialists of this state can be held in court day after day and required to express an opinion as to the probable duration or the effects of an accident or disease and the proper treatment therefor. Of course, any witness may be required to testify as to any facts within his knowledge, but a specialist only becomes a specialist by study, learning and experience, and he should not be required to express his opinion without proper compensation therefor. I therefore dissent.
MITCHELL, C.J., concurs with FRENCH, J.